Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION 
This is a non-final rejection. 
Claims 1-15 are pending.  

Specification
The disclosure is objected to because of the following informalities: paragraph [0014], recite “work item features that that”.   
Appropriate correction is required.
 
 
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-15 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 

Independent Claims 1, the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations: A method comprising: 2training a regression model to predict a time for completing a given work item 3 associated with managing a lifecycle of an application, wherein the training4 comprises processing data in to train the regression5 model, and the data processed to train the regression model represents features of6 completed work items and associated completion times for the 
Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, 8 and 13 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.  If the claim covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion), then it falls within the “mental process” grouping of abstract idea. Accordingly, the claims recite an abstract idea. 

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “processor”, and “application”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 

As a result, examiner asserts that claims 2-7, 9-12 and 14-15 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 8, and 13 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 8 and 13 includes various elements that are not directed to the abstract idea. These elements include “processor”, and “application”. Examiner asserts that “processor”, and “application” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. All of these additional elements are significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

In addition, ¶ [0052-0053] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Claims 2-7, 9-12, and 14-15 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 8 and 13.

The dependent claims further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 

Further, Examiner notes that the addition limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cantor et al. US 2013/0325763 (hereinafter Cantor) in view of Zhang, Hongyu, Liang Gong, and Steve Versteeg. "Predicting bug-fixing time: an empirical study of commercial software projects." 2013 35th International Conference on Software Engineering (ICSE). IEEE, 2013. 
 Document metadata region collapsed1 Regarding Claim 1: 
A method comprising: 
2training a regression model (Cantor [0091], “build the predictive model”. Cantor Fig. 6 [0094], “a machine learner 602 trains (builds) a model based on the available data, e.g., completed tasks, as a training set”.)  to predict a time for completing a given work item 3 associated with managing a lifecycle of an application, wherein the training4 comprises processing data in a processor-based machine to train the regression5 model, and the data processed to train the regression model represents features of6 completed work items and associated completion times for the completed work7 items; (Cantor Figs. 5-6 [0088] & [0096], “machine learning can be deployed to predict task effort from the evidence that is obtained from already-completed similar tasks. An aspect of learning is determining what similar tasks are. The machine learner uses a training set of examples of completed tasks with their attributes including their actual completion times to build a prediction model …. Once the model is available, the machine learner can apply it”.) 
8accessing data representing features of a an uncompleted work item (Cantor [0034], “an input for project estimation prediction ….. an unfinished task 104, for example, may have attributes (shown at 106) such as the type, the owner, an initial estimate for completion, a due date, a priority status, and other such characteristics.” Cantor [0043] [0049-0074] “the task attributes provided as input and used for learning”. Cantor [0082], “a scheduler 302 receives as input a set of tasks 304”.) to be 9 performed in connection with management of [[an application lifecycle]] stage; and (Cantor Fig. 5 [0036], [0040], [0090], & [0094], “the task estimator model may have been built using the attributes of the input completed tasks. The task estimator 108 may apply the input the unfinished tasks to the task estimator model”. Cantor Fig. 6 [0048] & [0094], EN: the learning algorithm selects completed tasks (e.g. historical data) as the “training set” to use the model to estimate the effort (EN: effort means the total work time required [0034]) on a new task”. Cantor [0075-0076], EN: historical data the system consider when predicting the delivery date of a tasks (e.g. punch item))  

    PNG
    media_image1.png
    289
    404
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    395
    1347
    media_image2.png
    Greyscale

estimating a time for completing the uncompleted work item, wherein 11 estimating the time comprises processing the accessed data in a processor-based12 machine to apply the regression model to the features of the uncompleted work item13 to provide the estimate.1  (Cantor Fig. 16 (see below) [0037], “a project completion predictor 110 may take as input, information on resource and scheduling constraints application to the project to be estimated. Based on the estimated probability distribution times for each of the as-yet incomplete tasks, determined by the task estimator 108”. Cantor [0079], “Treats the delivery date as a range of dates, together with a probability function that provides the likelihood of delivering on each day in the range. Modeling the delivery data in this fashion, as a probability distribution, enables the reasoning about the likelihood of delivery by a certain date”. Cantor [0083], “simulates schedule completion time 408. A distribution builder 410 builds completion time distribution 412”. Cantor [0094], applying the built model to the set of uncompleted tasks produces tasks … predicted risk effort distribution 606 for each uncompleted task to produce a completion time (delivery date) distribution 610 for the set of all the uncompleted tasks”.)  


    PNG
    media_image3.png
    759
    878
    media_image3.png
    Greyscale

Cantor disclose the above limitations but, specifically fails to disclose performed in connection with management of an application lifecycle stage
However, Zhang teaches the following limitation: 
performed in connection with management of an application lifecycle stage  (Zhang page 3, col. 2, we gather statistics about the number of bugs in each state at an initial time t0 and then compute the distribution of bugs among the states .. utilizing the characteristics of Markov model, we can infer the distribution of bugs across the states at time t based on the initial states a0 and the state transition matrix p”. page 9 “the lifecycle of bugs and proposed to use kNN method to determine the fix-effort for bugs in the project …. Improve the prediction accuracy”.) 
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Cantor to include the feature of accessing data in connection with management of an application lifecycle Zhang, in order to allow the system to track/determine the lifecycle stage, determine the fix-effort and improve the prediction accuracy (Zhang page 9). 
1 Regarding Claim 2: 
The method of claim 1, wherein estimating the time comprises determining a 2 first probability distribution of the time for completing the first uncompleted work item.1  (Cantor Figs. 12 & 17 [0076-0077], “specified as a set of tasks … predicts when the project is likely to deliver. The methodology in one embodiment reasons about an uncertain future entity: the delivery data. The project delivery date is uncertain because it depends on a number of events whose occurrence cannot be known for sure, such as the completion of subtasks, the successful integration of components, etc. ... embodiment treats the delivery date as a range of dates, together with a probability function that provides the likelihood of delivering on each day in the range. Modeling the delivery date in this fashion, as a probability distribution, enables the reasoning about the likelihood of delivery by a certain date. Cantor [0100] & [0107], “predicting the likelihood of on-time delivery as a probability distribution over possible deliver dates in one embodiment is adaptive, for example, the methodology continuously updates its predictions as new evidence becomes available”.)
1 Regarding Claim 3: 
The method of claim 2, further comprising:
2accessing data representing features of other uncompleted work items to be 3 completed with the first uncompleted work item in the stage; 4applying machine learning regression to provide a plurality of probability 5 distributions for times for completing the other uncompleted work items; and 6determining a probability distribution based on the first probability distribution 7 and the plurality of second probability distributions, the probability distribution8 representing an estimated aggregate time to complete the first uncompleted work9 item and the other uncompleted work items.1  (Cantor [0034] and [0049-0074], “an input for project may include a set of as-yet incomplete tasks 104 belonging to those tasks (shown at 106) such as type, the owner, initial estimate for completion, a due data, a priority status, and other such characteristics”. Cantor [0105], “using machine learning, which learns from available data associated with the completed tasks. The learning may be then applied to the unfinished tasks to estimate how long those unfinished tasks will task”. Cantor [0111], “identified the dependencies between those plan items …. Specify the best case worst case and most likely case for each one and have broken down their timeline into three major millstones”.)
1 Regarding Claim 4: 
The method of claim 3, wherein determining the probability distribution 2 comprises conjugating the first probability distribution and the plurality of second3 probability distributions. WO 2017/069743 PCT/US2015/056466- 20 - 1  (Cantor [0090], “all models may be applied simultaneously to obtain a plurality of discrete (single-valued) estimates. Each model produces an estimate, the plurality of estimates forms the distribution of estimates”. Cantor Figs. 12 & 17 [0076-0077], “specified as a set of tasks … predicts when the project is likely to deliver. The methodology in one embodiment reasons about an uncertain future entity: the delivery data. The project delivery date is uncertain because it depends on a number of events whose occurrence cannot be known for sure, such as the completion of subtasks, the successful integration of components, etc. ... embodiment treats the delivery date as a range of dates, together with a probability function that provides the likelihood of delivering on each day in the range. Modeling the delivery date in this fashion, as a probability distribution, enables the reasoning about the likelihood of delivery by a certain date. Cantor [0100] & [0107], “predicting the likelihood of on-time delivery as a probability distribution over possible deliver dates in one embodiment is adaptive, for example, the methodology continuously updates its predictions as new evidence becomes available”.)
1 Regarding Claim 5: 
The method of claim 3, wherein determining the probability distribution 2 comprises combining means of the first probability distribution and the plurality of3 second probability distributions to determine a mean of the probability distribution4 and combining variances of the first probability distribution and the plurality of5 second probability distributions to determine a variance of the probability distribution.1  (Cantor Fig. 5 [0036], [0040], [0042], “the task estimator 108 may also use a learning algorithm over the attributes of the input completed tasks to discover the significant relationships of available task attributes to task effort”.  [0090-0091], & [0094], “the task estimator model may have been built using the attributes of the input completed tasks. The task estimator 108 may apply the input the unfinished tasks to the task estimator model”. Cantor Fig. 9 [0128], “represents the most likely outcomes possible, the best outcomes possible, and the worst outcomes possible for delivery, which provides a predictive range of dates for delivery, illustrating the likelihood that the different plan items will deliver during that range of time”. EN: see below fig. 5 show a mean and a probabilities for completing a task item(s).)

    PNG
    media_image1.png
    289
    404
    media_image1.png
    Greyscale

1 Regarding Claim 6: 
The method of claim 4 , wherein aggregating the probability distributions for 2 times for completing the other work items and the probability distribution of the time3 for completing the given work item comprises combining mean completion times and4 variances from the probability distributions to determine a probability distribution for5 completing the given work item and the other work items.1  (Cantor Fig. 5 [0036], [0040], [0042], “the task estimator 108 may also use a learning algorithm over the attributes of the input completed tasks to discover the significant relationships of available task attributes to task effort”.  [0090-0091], & [0094], “the task estimator model may have been built using the attributes of the input completed tasks. The task estimator 108 may apply the input the unfinished tasks to the task estimator model”. Cantor Fig. 9 [0128], “represents the most likely outcomes possible, the best outcomes possible, and the worst outcomes possible for delivery, which provides a predictive range of dates for delivery, illustrating the likelihood that the different plan items will deliver during that range of time”. EN: see below fig. 5 show a mean and a probabilities for completing a task item(s).)

    PNG
    media_image1.png
    289
    404
    media_image1.png
    Greyscale

1 Regarding Claim 7: 
The method of claim 1, further comprising:
2automatically taking an action in response to the estimated time, wherein 3 automatically taking the action comprises performing at least one of removing4 content of the application to regulate a date associated with a release of the5 application, and estimating the date associated with the release of the application6 based at least in part on the estimated time.1  (Cantor [0129], “a plan item is rescheduled to a different iteration, the graphics may show updates in the burndown chart and the burndown by plan item to reflect the rescheduling action”. Cantor [0132], “guidance may be provided into remediation actions that may help put the project back on track for delivering on time”.) 
1 Regarding Claim 8: 
An article comprising a non-transitory computer readable storage medium to 2 store instructions that when executed by a processor-based machine cause the3 processor-based machine to:
4extract data from a historical data store representing completed work items 5 and associated features of the work items, wherein the work items are associated6 with [[an application lifecycle]] stage; and (Cantor Figs. 5-6 [0088] & [0096], “machine learning can be deployed to predict task effort from the evidence that is obtained from already-completed similar tasks. An aspect of learning is determining what similar tasks are. The machine learner uses a training set of examples of completed tasks with their attributes including their actual completion times to build a prediction model …. Once the model is available, the machine learner can apply it”.)
7train a regression model to estimate a time for completing a given work item 8 for [[an application for the lifecycle]] stage based at least in part on features of the given9 work item. WO 2017/069743 PCT/US2015/056466- 21 - 1 (Cantor Fig. 16 (see below) [0037], “a project completion predictor 110 may take as input, information on resource and scheduling constraints application to the project to be estimated. Based on the estimated probability distribution times for each of the as-yet incomplete tasks, determined by the task estimator 108”. Cantor [0079], “Treats the delivery date as a range of dates, together with a probability function that provides the likelihood of delivering on each day in the range. Modeling the delivery data in this fashion, as a probability distribution, enables the reasoning about the likelihood of delivery by a certain date”. Cantor [0083], “simulates schedule completion time 408. A distribution builder 410 builds completion time distribution 412”. Cantor [0094], applying the built model to the set of uncompleted tasks produces tasks … predicted risk effort distribution 606 for each uncompleted task to produce a completion time (delivery date) distribution 610 for the set of all the uncompleted tasks”.)  


    PNG
    media_image3.png
    759
    878
    media_image3.png
    Greyscale

Cantor disclose the above limitations but, specifically fails to disclose wherein the work items are associated6 with an application lifecycle stage; a given work item 8 for an application for the lifecycle stage 
However, Zhang teaches the following limitation: 
wherein the work items are associated6 with an application lifecycle stage; a given work item 8 for an application for the lifecycle stage (Zhang page 3, col. 2, we gather statistics about the number of bugs in each state at an initial time t0 and then compute the distribution of bugs among the states .. utilizing the characteristics of Markov model, we can infer the distribution of bugs across the states at time t based on the initial states a0 and the state transition matrix p”. page 9 “the lifecycle of bugs and proposed to use kNN method to determine the fix-effort for bugs in the project …. Improve the prediction accuracy”.) 
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Cantor to include the feature of accessing data in connection with management of an application lifecycle stage, as taught by Zhang, in order to allow the system to track/determine the lifecycle stage, determine the fix-effort and improve the prediction accuracy (Zhang page 9). 

1 Regarding Claim 13: 
 An apparatus comprising:
2a trainer comprising a hardware processor to train a regression model (Cantor [0091], “build the predictive model”. Cantor Fig. 6 [0094], “a machine learner 602 trains (builds) a model based on the available data, e.g., completed tasks, as a training set”.)  based 3 at least in part on features of completed work items of an application lifecycle stage4 and associated completion times for the completed work items; (Cantor Figs. 5-6 [0088] & [0096], “machine learning can be deployed to predict task effort from the evidence that is obtained from already-completed similar tasks. An aspect of learning is determining what similar tasks are. The machine learner uses a training set of examples of completed tasks with their attributes including their actual completion times to build a prediction model …. Once the model is available, the machine learner can apply it”.)
5a feature extractor comprising a hardware processor to process data 6 representing features of uncompleted work items (Cantor [0034], “an input for project estimation prediction ….. an unfinished task 104, for example, may have attributes (shown at 106) such as the type, the owner, an initial estimate for completion, a due date, a priority status, and other such characteristics.” Cantor [0043] [0049-0074] “the task attributes provided as input and used for learning”. Cantor [0082], “a scheduler 302 receives as input a set of tasks 304”.) associated with management of7 [[an application lifecycle]] to determine an associated feature vector for each of the8 uncompleted work items; (Cantor Fig. 5 [0036], [0040], [0090], & [0094], “the task estimator model may have been built using the attributes of the input completed tasks. The task estimator 108 may apply the input the unfinished tasks to the task estimator model”. Cantor Fig. 6 [0048] & [0094], EN: the learning algorithm selects completed tasks (e.g. historical data) as the “training set” to use the model to estimate the effort (EN: effort means the total work time required [0034]) on a new task”. Cantor [0075-0076], EN: historical data the system consider when predicting the delivery date of a tasks (e.g. punch item))  

    PNG
    media_image1.png
    289
    404
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    395
    1347
    media_image2.png
    Greyscale


9a predictor comprising a hardware processor to apply the feature vectors to 10 the regression model to determine probability distributions of times for the11 uncompleted work items to be completed; and 12an aggregator comprising a hardware processor to combine the probability 13 distributions to determine a probability distribution for an aggregate time to complete14 the uncompleted work items.1   (Cantor Fig. 16 (see below) [0037], “a project completion predictor 110 may take as input, information on resource and scheduling constraints application to the project to be estimated. Based on the estimated probability distribution times for each of the as-yet incomplete tasks, determined by the task estimator 108”. Cantor [0079], “Treats the delivery date as a range of dates, together with a probability function that provides the likelihood of delivering on each day in the range. Modeling the delivery data in this fashion, as a probability distribution, enables the reasoning about the likelihood of delivery by a certain date”. Cantor [0083], “simulates schedule completion time 408. A distribution builder 410 builds completion time distribution 412”. Cantor [0094], applying the built model to the set of uncompleted tasks produces tasks … predicted risk effort distribution 606 for each uncompleted task to produce a completion time (delivery date) distribution 610 for the set of all the uncompleted tasks”.)  


    PNG
    media_image3.png
    759
    878
    media_image3.png
    Greyscale


Cantor disclose the above limitations but, specifically fails to disclose associated with management of7 an application lifecycle to determine an associated feature vector for each of the8 uncompleted work items; 
However, Zhang teaches the following limitation: 
associated with management of7 an application lifecycle to determine an associated feature vector for each of the8 uncompleted work items; (Zhang page 3, col. 2, we gather statistics about the number of bugs in each state at an initial time t0 and then compute the distribution of bugs among the states .. utilizing the characteristics of Markov model, we can infer the distribution of bugs across the states at time t based on the initial states a0 and the state transition matrix p”. page 9 “the lifecycle of bugs and proposed to use kNN method to determine the fix-effort for bugs in the project …. Improve the prediction accuracy”.) 
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Cantor to include the feature of accessing data in connection with management of an application lifecycle stage, as taught by Zhang, in order to allow the system to track/determine the lifecycle stage, determine the fix-effort and improve the prediction accuracy (Zhang page 9). 

11 Regarding Claim 15: 
 The apparatus of claim 13, wherein the aggregator determines a confidence 2 level associated with the probability distribution. (Cantor [0198], “compute project ship date (e.g., predict probabilistic completion date of a project), compute and provide confidence level of the computation, provide visualization into the progress of a project broken down by work item components, provide updated prediction …. Whether the risk of completing the project on time”.) 

Allowable Subject Matter
Claims 9-12 and 14 are objected to as being dependent upon a rejected based claim, but it appear allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome the 35 USC 101 rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bush, William R., Jonathan D. Pincus, and David J. Sielaff. "A static analyzer for finding dynamic programming errors." Software: Practice and Experience 30.7 (2000): 775-802.
Harman, Mark, S. Afshin Mansouri, and Yuanyuan Zhang. "Search based software engineering: A comprehensive analysis and review of trends techniques and applications." (2009).
Saxena, Prateek, et al. "Loop-extended symbolic execution on binary programs." Proceedings of the eighteenth international symposium on Software testing and analysis
Zhang, Hongyu, Liang Gong, and Steve Versteeg. "Predicting bug-fixing time: an empirical study of commercial software projects." 2013 35th International Conference on Software Engineering (ICSE). IEEE, 2013. 
EP 1868099 Grimes, Robert: Bug Management. 
Bates et al. US 2016/0011957: reducing resource overhead in verbose trace using recursive object pruning prior to string serialization. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 




/HAMZEH OBAID/Examiner, Art Unit 3623          

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623